NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KELLY A. MOORES,                                No.    19-16098

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02334-EFB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edmund F. Brennan, Magistrate Judge, Presiding

                          Submitted February 11, 2021**
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and FEINERMAN,*** District
Judge.

      Kelly Moores appeals the district court’s order affirming the Social Security



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
Administration’s denial of disability benefits. We have jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.

      1.     The ALJ gave specific, clear, and convincing reasons supported by

substantial evidence for finding Moores’ subjective symptom testimony not

credible. Garrison v. Colvin, 759 F.3d 995, 1009-10 (9th Cir. 2014). Moores’

complaints were inconsistent with the conservative treatment prescribed and

received, Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007); 20 C.F.R.

§ 404.1529(c)(3), and her explanations were not so compelling that the ALJ was

required to credit them. Moores’ complaints were also inconsistent with the medical

record, which did not document symptoms as severe as she claimed. See 20 C.F.R.

§ 404.1529(c)(2); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).

      2.     The ALJ gave germane reasons supported by substantial evidence for

discounting lay witness testimony. Valentine v. Comm’r, 574 F.3d 685, 694 (9th

Cir. 2009). The lay testimony mirrored Moores’ and could be rejected for similar

reasons, id., including inconsistency with the medical evidence, Bayliss v. Barnhart,

427 F.3d 1211, 1218 (9th Cir. 2005). Any error in the other reasons given is

harmless. See Valentine, 574 F.3d at 694.

      3.     The ALJ gave specific and legitimate reasons supported by substantial

evidence for discounting Dr. Stricker’s opinion. Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995). Dr. Stricker relied substantially on Moores’ description of her


                                         2
condition, Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008), as evidenced

by the limited duration of their treatment relationship and the sparse findings in his

treatment notes. Test results show that Moores suffers from Lyme disease and co-

infections but do not alone establish the severity of her symptoms. And, although a

physician may consider subjective complaints in assessing non-specific symptoms,

an ALJ may reject reliance on self-reports that lack credibility. See id. Dr. Stricker’s

opinion is also inconsistent with Moores’ daily activities. Rollins v. Massanari, 261

F.3d 853, 856 (9th Cir. 2001). For instance, he opined that Moores could not

repetitively use foot controls, a fact contradicted by her ability to drive. Although

the ALJ’s decision does not refer to Dr. Stricker’s specialization, the record shows

she considered the relevant factors. See Trevizo v. Berryhill, 871 F.3d 664, 676 (9th

Cir. 2017).

      4.      The ALJ gave specific and legitimate reasons supported by substantial

evidence for discounting Dr. Hynote’s opinion. Lester, 81 F.3d at 830. Dr. Hynote’s

treatment records do not corroborate why Moores must elevate her legs above her

heart 100 percent of the time, how she was limited in the use of upper extremities,

and how her left hand was more impaired than her right. See Tommasetti, 533 F.3d

at 1041. Dr. Hynote’s opinion is also inconsistent with Moores’ conservative

treatment. See Rollins, 261 F.3d at 856. Moores recognizes that antibiotics are the

standard treatment for chronic Lyme disease and does not persuasively explain why


                                           3
her regimen cannot be considered conservative.

      5.    Moores forfeited a number of challenges to the ALJ’s specific and

legitimate reasons for discounting Dr. Monks’ opinion by not raising them in her

opening brief. Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011). The

challenges Moores did raise are unavailing and do not undercut the reasons given by

the ALJ for discounting Dr. Monks’ opinion.

      AFFIRMED.




                                        4